Case 1:19-cv-11100-LAK-SDA Document 69 Filed 03/31/21 Page 1 of 1

 
   
 

  

USDC SDNY
DOCUMENT
ELECTRONICALi.+
DOC #:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

ee we ee Be Be Be Be eB ee ee eee ie ee ee ee ee ee ee x rr .
MARK WARD, DATE F ILED:_3/ 21/203. i
Plaintiff,
-against- 19-cv-11100 (LAK)
INNOSUB USA, et al.,
Defendants.
ee x

ORDER

LEWIS A. KAPLAN, District Judge.

 

1. Plaintiff's motions for default judgment against John Doe Corp. 3 d/b/a
Teehelen (DI 48), Vincent Palomo and John Doe Corp. 2 d/b/a Casematic (DI 50), and (3) Kissmax
Design Company Limited d/b/a Casematic all are granted to the extent that plaintiff shall have
judgment against each of the foregoing defendants as follows: (a) in the amount of $150,000 in
statutory damages together with post judgment interest as set forth in DI 68, (b) jointly severally in
the amount of $400 for costs, (c) $75 jointly and severally against Palomo and Kissmax Design
Company Limited d/b/a Casematic, (d) $50 against John Doe Corp. 3 d/b/a Teehelen, and (ce) $75
against Kissmax Design Company Limited d/b/a Casematic. The motions are denied in all other
respects. The Clerk shall enter judgments accordingly.

2. Plaintiff shall show cause, on or before April 14,2021, why this action should
not be dismissed for lack of prosecution as against the three remaining defendants.

SO ORDERED.

Dated: March 31, 2021 [ te aw

Lewis A. Kaplaf
United States District Judge

 

 
